Citation Nr: 1436621	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sarcoidosis.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1977 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal initially included requests to reopen claims of entitlement to service connection for anemia, gout, and glucose intolerance, as well as claims of entitlement to service connection for insomnia, depression, forgetfulness, tiredness, and swelling under the throat.  However, the Veteran limited his appeal on his May 2011 VA Form 9 to the issues of service connection for tinnitus and whether sufficient new and material evidence has been received to reopen claims of entitlement to service connection for sarcoidosis and hypertension.  Therefore, these issues are not before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3).

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.  Therefore, the Board finds that there is no prejudice in proceeding with consideration of the evidence in the Virtual VA file.  

The issues of entitlement to service connection for tinnitus and sarcoidosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2009 Board decision previously denied service connection for hypertension and found that no new and material evidence had been submitted to reopen the claim of entitlement to service connection for sarcoidosis.  The Veteran withdrew his appeal of that decision to the United States Court of Appeals for Veterans Claims, and he did not file a motion to vacate, a motion for reconsideration, or a motion to revise the decision based on clear and unmistakable error.  

2.  The evidence received since the final May 2009 Board decision is cumulative or redundant of the evidence of record at the time of the prior denial and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension.

4.  The evidence received since the final May 2009 Board decision is not cumulative or redundant of the evidence of record at the time of the prior denial and does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension.


CONCLUSION OF LAW

1.  The May 2009 Board decision denying service connection for hypertension and finding no new and material evidence submitted to reopen the claim of entitlement to service connection for sarcoidosis is final.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7103, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2013).  

2.  The evidence received subsequent to the May 2009 Board decision is not new and material with regard to the claim for service connection for hypertension, and that claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2013).  

3.  The evidence received subsequent to the May 2009 Board decision is new and material with regard to the claim for service connection for sarcoidosis, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the decision below, the Board has reopened Veteran's claim of service connection for sarcoidosis.  Accordingly, regardless of whether the notice and assistance requirements with respect to this claim have been met, no harm or prejudice to the appellant has resulted.

With respect to the hypertension claim, the RO did provide the appellant with notice in April 2010, prior to the adjudication of that claim in June 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.
Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to reopen his previously denied claim.  The letter explained the new and material evidence requirement and the basis of the prior final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The April 2010 letter also informed the Veteran of the evidence needed to substantiate a claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter further explained how disability ratings and effective dates are determined.  Additionally, the March 2011 statement of the case (SOC) notified the Veteran of the reasons for the denial of his application on both direct and presumptive bases, and in so doing, informed him of the evidence that was needed to substantiate his claim.  The Veteran and his representative have not alleged any notice deficiency.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the his claim.  The Veteran reported treatment at the Columbia VA Medical Center (VAMC), and the RO has associated these treatment records with the claims file.  The Veteran and his representative have not identified any available, outstanding evidence relevant to his claim for service connection for hypertension.

Finally, the Board notes that the Veteran had a September 2011 VA examination on the issue of hypertension, despite the fact that the VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board previously considered and denied the Veteran's claim for service connection for hypertension and request to reopen the claim of entitlement to service connection for sarcoidosis in a May 2009 decision.  In particular, the Board noted that there was no in-service treatment for hypertension, with initial prescription treatment for hypertension in October 2002.  The Board highlighted the lack of competent medical evidence as to a nexus between the Veteran's service and his hypertension.  On the issue of sarcoidosis, the Board found no new and material evidence sufficient to reopen the claim.  The Board again noted the lack of competent medical evidence as to a nexus between the Veteran's service and his sarcoidosis.  The Veteran did appeal the May 2009 decision to the Court, but he later withdrew that appeal.  He did not file a motion to vacate, a motion for reconsideration, or a motion to revise the decision based on clear and unmistakable error.  As such, the May 2009 Board decision became final.

The Veteran subsequently filed an application to reopen his claims for service connection for hypertension and sarcoidosis in January 2010.  In order to reopen a claim that has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


I. Sarcoidosis

In his original December 1998 claim, the Veteran had reported his diagnosis for sarcoidosis and explained that this is a disease affecting his skin and pulmonary functioning.  In support of that claim, he submitted private medical records showing diagnosis and treatment for the dermatological manifestations of sarcoidosis dating back to the early 1990s.  

The evidence regarding sarcoidosis received since the final May 2009 Board decision includes additional VA medical records and lay statements from the Veteran and his friend.  This evidence was not considered at the time of the May 2009 Board decision and provides additional information regarding the onset of his sarcoidosis.  In particular, the Veteran's March 2010 lay statement reported treatment for skin discoloration in 1980 on reserve duty and explained that, while he was still in the Army, he had become short of breath climbing an easy hill.  He also asserted that these conditions have kept following him throughout the years.  Additionally, a September 2011 statement described a tiny bump on his nose present when he first got out of service and his lack of knowledge at that time that the bump had been a manifestation of sarcoidosis.  He explained that this bump has grown bigger over the years.  

These statements suggest onset in service or immediately thereafter for the identifiable symptoms of sarcoidosis.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for sarcoidosis.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed.  


II. Hypertension

The evidence associated with the Veteran's claims file at the time of the Board's May 2009 Board decision included the Veteran's service treatment records, VA medical records, and the Veteran's own assertions.  The claim was denied because the evidence did not show in-service diagnosis or treatment for hypertension, diagnosis within one year of separation from service, or continuity of symptomatology associated with hypertension.  

The evidence received since the May 2009 Board decision includes VA medical records and assertions made by the Veteran and his representative.  They have not identified any other outstanding evidence that would be relevant to this claim, nor have they noted any other treatment in service or thereafter.

With respect to the additional VA medical records, the Board notes that they are new in that they were not of record at the time of the prior denial.  However, these records are not material because they do not pertain to an in-service diagnosis or treatment for hypertension, a diagnosis within one year of separation from service, continuity of symptomatology associated with hypertension, or a nexus.  Although the records reflect prescription treatment for hypertension, they specifically indicate that the Veteran uses the same medications to treat hypertension that he has been using since June 2003.  In October 2002, the Columbia VAMC started him on Atenolol and added Fosinopril in June 2003.  The most recent Columbia VAMC treatment records show continuing prescriptions for these same two drugs used to control hypertension.  Thus, these medical records are not material to the claim.

In addition, the Veteran's lay statements have specifically focus on sarcoidosis rather than hypertension.  While these lay statements have argued that his symptoms and manifestations of sarcoidosis began in or shortly after service and have persisted to the present, he has never asserted as much with regard to hypertension.  As such, these statements do not suggest or show a nexus between the Veteran's service and hypertension, and therefore, they are not considered material.  

Similarly, the Veteran and his representative have made no statements since the May 2009 Board decision alleging that his hypertension began in or shortly after service, has persisted since service, or that his current hypertension was otherwise related to his service.  

Significantly, the evidence missing at the time of the May 2009 Board decision continues to be absent.  Specifically, there remains no evidence of in-service onset for hypertension, no evidence of diagnosis shortly after separation from service, and no evidence suggesting a nexus between the Veteran's service and hypertension.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for hypertension.





ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for sarcoidosis is reopened, and to this extent only, the appeal is granted.

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for hypertension is denied.


REMAND

As discussed above, the Veteran was afforded a VA examination in September 2011.  The examiner did review the medical treatment records showing VA treatment for sarcoidosis dating back to 2002 and the Veteran's lay statements describing several surgeries for the excision of a skin sarcoid from the right side of his nose in approximately 2000 or 2001.  However, as previously noted, the oldest private treatment records show treatment for sarcoidosis affecting the Veteran's skin in the early 1990s, and the Veteran's lay statements have asserted that he had a tiny bump on his nose when he first separated from service.  

Moreover, the Veteran has also specifically argued that he was treated for skin discoloration on reserve duty in 1980.  However, records associated with the Veteran's reserve service showing such treatment have not yet been requested.  Thus, on remand, the AOJ should attempt to obtain any such treatment records associated with that reserve service.  These records could show onset for the manifestations of sarcoidosis immediately following his June 1980 separation from service.  

With regard to tinnitus, the September 2011 VA audiological examiner could not offer an opinion without resorting to mere speculation.  The examiner further also  not consider the Veteran's May 2011 substantive appeal arguing that he was exposed to a noisy environment while on temporary duty assignments to Fort Knox and Fort Benning.  Therefore, on remand, the AOJ should also afford the Veteran with a new VA audiological examination.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records.  This request should specifically include records from the Columbia VAMC for treatment since May 2011.  

2.  The AOJ should also verify whether the Veteran had reserve service from 1980 to 1990 and obtain his service personnel and treatment records for that period of service.

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any sarcoidosis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has sarcoidosis that is causally or etiologically related to the Veteran's military service.  He or she should discuss the private treatment records showing a January 1992 finding of granulomatous plaque on the Veteran's nose compatible with sarcoidosis and the Veteran's September 2011 lay statement as to having a tiny bump on his nose when he first separated from service in this opinion.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing the foregoing development, the AOJ should afford the Veteran a VA audiological examination to determine the nature and etiology of his tinnitus.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran contends that he has tinnitus that is due to military noise exposure while on temporary duty assignments to Fort Knox and Fort Benning.  The examiner should note that he is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state whether it is at least as likely as not that the Veteran's current tinnitus is causally or etiologically related to his military service, including noise exposure. 

In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


